  Case 2:20-cv-00252-JDL Document 1 Filed 07/20/20 Page 1 of 4                    PageID #: 1



                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF MAINE


 IDEXX DISTRIBUTION, INC.,                          )
                                                    )
        Plaintiff,                                  )
                       v.                           )
                                                    )
 PET CARE VETERINARY CENTER,                        )          Docket No:
 INC.                                               )
                                                    )
                                                    )
        Defendant.                                  )

                                         COMPLAINT

       NOW COMES Plaintiff IDEXX Distribution, Inc. (“IDEXX Distribution”) for its

complaint against Defendant Pet Care Veterinary Center, Inc. (“Pet Care”) and states as follows:

                                           PARTIES

       1.      Plaintiff IDEXX Distribution, Inc. is a Massachusetts corporation registered to do

business in the State of Maine with a principal place of business at One IDEXX Dr., Westbrook,

Maine 04092. IDEXX Distribution operates some of its laboratory business under the name

IDEXX Reference Laboratories. IDEXX Distribution is an affiliate of IDEXX Laboratories,

Inc., a leader in diagnostics and information technology solutions for animal health and water

and milk quality.

       2.      Defendant Pet Care Veterinary Center, Inc. (“Pet Care”) is a California non-profit

corporation with a principal place of business at 2009 W Slauson Avenue, Los Angeles, CA

90047. Upon information and belief, the entity has been administratively suspended.




                                                1
   Case 2:20-cv-00252-JDL Document 1 Filed 07/20/20 Page 2 of 4                      PageID #: 2



                               JURISDICTION AND VENUE

        3.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a)(1)

based on diversity of citizenship between Plaintiff and Defendant. The amount in controversy,

exclusive of interest and costs, exceeds $75,000, as specified by 28 U.S.C. § 1332(a).

        4.     The Court has personal jurisdiction over Defendant and venue is proper in this

District pursuant to 28 U.S.C. § 1391(b) because Plaintiff has a principal place of business in this

District and a substantial part of the events giving rise to the claims set forth occurred within this

District.

                                  FACTUAL BACKGROUND

       5.      On May 1, 2017, IDEXX Distribution and Pet Care entered into the “IDEXX

Laboratory Diagnostic Agreement” (the “Agreement”), an agreement for veterinary laboratory

products and services.

        6.     The Agreement provides that from May 1, 2017, through the Agreement’s end

date of April 30, 2023, in exchange for a substantial discount off of list price, an upfront award

of 100,000 IDEXX “Points” and volume rebates, Pet Care will use IDEXX for at least 90% of its

annual reference laboratory services and will purchase at least $95,055 annually, $7,921

monthly, (the “Annual Minimum Purchase Amount”) of qualifying diagnostic products and

services from IDEXX.

        7.     Reference laboratory services are those in which a specimen is sent, or “referred,”

to an outside laboratory for analysis.

        8.     One IDEXX “Point” has a value of one dollar and can be used toward qualifying

IDEXX products and services.

        9.     The Agreement provides that the Annual Minimum Purchase Amount “is

calculated net of taxes, shipping, allowances, credits and discounts.”

                                                  2
  Case 2:20-cv-00252-JDL Document 1 Filed 07/20/20 Page 3 of 4                     PageID #: 3



        10.     As of in or around February 2019, contrary to the Agreement, Pet Care has

substantially stopped using IDEXX’s reference laboratory services and has otherwise failed to

purchase qualifying diagnostic products and services at the minimum purchase amount.

        11.     Based on the Annual Minimum Purchase Amount over the remaining term of the

Agreement, IDEXX’s lost profits as a result of Pet Care’s breach are at least $282,780. Based on

Pet Care’s actual historic purchasing levels and the exclusivity provision of the Agreement,

however, IDEXX estimates that its lost profits are actually higher.

        12.     Additionally, pursuant to the Agreement, upon Pet Care’s breach, IDEXX is

entitled, among other remedies, to repayment of all upfront points, discounts and rebates paid by

IDEXX to Pet Care and to its attorneys’ fees.

                             COUNT I – BREACH OF CONTRACT
        13.     Plaintiff repeats and restates the allegations contained in paragraphs 1 through 12

of this Complaint as if set forth in full.

        14.     IDEXX and Pet Care entered into a binding, enforceable Laboratory Diagnostic

Agreement by which IDEXX agreed to provide Pet Care with substantial discounts, upfront

IDEXX “Points” and volume rebates in exchange for Pet Care’s agreement to exclusively use

IDEXX laboratories (at a level of 90%) for its reference laboratory services and to purchase

reference laboratory services and other qualifying diagnostic products at agreed-to levels for a

period of six years.

        15.     Pet Care breached the Agreement by failing to exclusively use IDEXX reference

laboratory services and failing to meet its minimum purchasing requirements.

        16.     As a result of Pet Care’s breach, IDEXX has suffered and continues to suffer

substantial harm.

        17.     All conditions precedent to the maintenance of this action have been met.

                                                 3
  Case 2:20-cv-00252-JDL Document 1 Filed 07/20/20 Page 4 of 4                 PageID #: 4



       WHEREFORE, Plaintiff IDEXX Distribution, Inc. requests entry of judgment against

Defendant Pet Care Veterinary Center, Inc. for all damages, costs, and attorneys fees, and such

other and further relief this Court deems just and reasonable.


Dated: July 20, 2020
                                                      /s/ Adrianne E. Fouts
                                                     Adrianne E. Fouts

                                                     Attorney for Plaintiff

                                                     Drummond Woodsum & MacMahon
                                                     84 Marginal Way, Suite 600
                                                     Portland, Maine 04101
                                                     Tel: (207) 772-1941
                                                     Fax: (207) 772-3627
                                                     afouts@dwmlaw.com




                                                 4
